Name: Commission Regulation (EEC) No 3039/92 of 22 October 1992 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 307/ 12 Official Journal of the European Communities 23 . 10. 92 COMMISSION REGULATION (EEC) No 3039/92 of 22 October 1992 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 674/92 (2), and in particular Article 11 thereof, Having regard to Council Regulation (EEC) No 1250/77 of 17 May 1977 on imports of rice from the Arab Repub ­ lic of Egypt (3), and in particular Article 1 thereof, Whereas Regulation (EEC) No 1250/77 provides that the levy calculated in accordance with Article 1 1 of Regula ­ tion (EEC) No 1418/76 is to be reduced by an amount to be fixed by the Commission each quarter ; whereas this amount must be equal to 25 % of the average of the levies applied during a reference period ; Whereas, pursuant to Commission Regulation (EEC) No 2942/73 of 30 October 1973 laying down detailed rules for the application of Regulation (EEC) No 2412/73 (4), as last amended by Regulation (EEC) No 560/91 (*), the reference period is to be the quarter preceding the month in which the amount is fixed ; Whereas the levies to be taken into consideration are therefore those applicable during July, August and September 1992, HAS ADOPTED THIS REGULATION : Article 1 The amount referred to in Article 1 of Regulation (EEC) No 1250/77 by which the levy on imports of rice origina ­ ting in and coming from the Arab Republic of Egypt is to be reduced shall be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 November 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25. 6. 1976, p. 1 . O OJ No L 177, 24. 6 . 1989, p. 1 . (3) OJ No L 146, 14. 6. 1977, p. 9 . 0 OJ No L 302, 31 . 10 . 1973, p. 1 . O OJ No L 62, 8 . 3 . 1991 , p. 26. 23 . 10. 92 No L 307/13Official Journal of the European Communities ANNEX to the Commission Regulation of 22 October 1992 fixing the amount by which the levy on imports of rice from the Arab Republic of Egypt must be reduced (ECU/tonne) CN code Amounts to be deducted 1006 10 21 82,05 1006 10 23 83,27 1006 10 25 83,27 1006 10 27 83,27 1006 10 92 82,05 1006 10 94 83,27 1006 10 96 83,27 1006 10 98 83,27 1006 20 11 102,56 1006 20 13 104,09 1006 20 15 104,09 1006 20 17 104,09 1006 20 92 102,56 1006 20 94 104,09 1006 20 96 104,09 1006 20 98 104,09 1006 30 21 130,88 1006 30 23 152,92 1006 30 25 152,92 1006 30 27 152,92 1006 30 42 130,88 1006 30 44 152,92 1006 30 46 152,92 1006 30 48 152,92 1006 30 61 139,39 1006 30 63 163,94 1006 30 65 163,94 1006 30 67 163,94 1006 30 92 139,39 1006 30 94 163,94 1006 30 96 163,94 1006 30 98 163,94 1006 40 00 38,69